


109 HCON 439 IH: Calling on the President to order the flag

U.S. House of Representatives
2006-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. CON. RES. 439
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2006
			Mr. Berry submitted
			 the following concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Calling on the President to order the flag
		  to be flown at half-staff upon the death of any member of the Armed Forces
		  dying from an injury or illness incurred in the line of duty.
	
	
		Whereas the United States has relied upon the Armed Forces
			 to defend the freedoms that Americans hold dear;
		Whereas the United States continues to rely upon personnel
			 of the military branches, including members of their respective Reserve and
			 National Guard components, who are deployed overseas and stationed at military
			 support installations within the United States as they continue to engage in
			 the continuing global war on terror;
		Whereas members of the Armed Forces represent the highest
			 ideals of patriotism and sacrifice of the American people;
		Whereas the well-being of all citizens of the United
			 States is preserved and enhanced as a direct result of the protection of the
			 Armed Forces;
		Whereas more than 1,000,000 Americans have given their
			 lives as members of the United States military since the founding of the
			 Nation;
		Whereas in these times of challenge, when Americans have
			 once again answered the call to defend freedom, it is as important as ever that
			 all Americans take time to honor those brave members of the Armed Forces who
			 throughout the Nation's history have given their lives in the service to the
			 country and the cause of liberty;
		Whereas section 7 of title 4, United States Code, known as
			 the Flag Code, gives the President the authority to order the flag of the
			 United States to be flown at half-staff upon the “death of principal figures of
			 the United States Government … as a mark of respect to their memory”;
			 and
		Whereas members of the Armed Forces who have given their
			 lives in service to the United States have paid the ultimate sacrifice and
			 deserve the same mark of respect from the Federal Government as that provided
			 to individuals considered to be principal figures of the United States
			 Government: Now, therefore, be it
		
	
		That it is the sense of Congress that the
			 President should order the flag to be flown at half-staff upon the death of any
			 member of the Armed Forces dying from an injury or illness incurred in the line
			 of duty.
		
